            Case 1:17-cv-11633-DJC Document 83 Filed 01/04/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                                      Civil Action No. 1:17-cv-11633

                Plaintiff,

       v.

NAVELLIER & ASSOCIATES, INC.,
and LOUIS NAVELLIER,

                Defendants.




  DEFENDANTS’ OBJECTIONS TO MAGISTRATE JUDGE’S DECEMBER 21, 2018

ORDER DENYING DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S SUBPOENA

       TO NON-PARTY ACA COMPLIANCE GROUP AND MOTION TO STAY

  ENFORCEMENT OF MAGISTRATE JUDGE’S ORDER PENDING DECISION ON

                              MOTION FOR RECONSIDERATION

       Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, Defendants, Navellier &

Associates, Inc. (“NAI”) and Louis Navellier (“Mr. Navellier”) collectively (“Defendants”) hereby

respectfully object the December 21, 2018 order (Dkt #76) denying Defendants’ motion to quash

the ACA subpoena. The objections are brought on the grounds that the Magistrate Judge’s decision

was clearly erroneous and contrary to the law in, among other things, failing to first review in

camera the subpoenaed ACA documents, which review would have shown the ACA documents

to be attorney-client privileged and/or legal work product of NAI’s outside counsel, and in

erroneously ruling that the ACA documents are not attorney-client privileged and or work product



                                               -1-
            Case 1:17-cv-11633-DJC Document 83 Filed 01/04/19 Page 2 of 3



and should not be produced to the SEC, which has no right or need to have those documents.

         Defendants request this Court to issue a stay order, staying production of any ACA

documents to the SEC pending a determination by this Court of Defendants’ objections to the

Magistrate Judge’s orders regarding the ACA documents. F.R.C.P. 72(a);1 28 U.S.C.

§636(b)(1)(A).

         The Magistrate Judge did not issue a stay of production to allow Defendants to file their

Request for Reconsideration or these Objections. Defendants timely filed a Motion for

Reconsideration with the Magistrate Judge, which is pending. (DKT #s 79, 80). The SEC has

agreed to a stay of production pending a further court determination of the Motion for

Reconsideration and or Objections to this Court. (Exhibit 1) The Magistrate Judge has not yet

issued an Order on the reconsideration motion. Out of an abundance of caution, because the

fourteen day period to object will run, Defendants have filed these objections to preserve their

right to object even though Defendants’ Motion for Reconsideration is pending.

         In support of their motions, Defendants submit a memorandum, with exhibits, a

declaration, and a proposed order.



                                   LOCAL RULE 7.1 CERTIFICATION

         I certify that counsel for the parties conferred on January 3, 2019 and have attempted in

good faith to resolve or narrow the issues raised by this motions, but were unable to do so.



Dated: January 3, 2019                                                     By: /s/ Samuel Kornhauser
                                                                            Samuel Kornhauser


1
 Plaintiff’s and Defendants’ counsel stipulated that the underlying motion to quash and for protective order will be
brought in this Court rather than in the District of Columbia District Court, but did not stipulate that the law in this
Circuit would apply to the subpoena served on ACA, a Washington, D.C. resident.


                                                           -2-
           Case 1:17-cv-11633-DJC Document 83 Filed 01/04/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed on this date through the ECF system and will

be sent to the registered participants as identified on the Notice of Electronic Filing (NEF) as of

this date of this filing.



January 3, 2019                                        By: Samuel Rolnick
                                                           Samuel Rolnick




                                                 -3-
